UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2625



JAMES ARTHUR YOUNG, for all persons injured in
cars and light trucks as well as all killed in
United States by auto or light trucks
accidents,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF TRANSPORTATION;
UNITED STATES DEPARTMENT OF COMMERCE; GENERAL
MOTORS CORPORATION, Detroit; FORD MOTOR COM-
PANY, Detroit; CHRYSLER CORPORATION, Detroit,
Michigan; TOYOTA MOTOR CORPORATION, George-
town, Kentucky,
                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
2977-L)


Submitted:   January 21, 1999             Decided:   February 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Arthur Young, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Arthur Young appeals the district court’s order denying

relief on his civil complaint.   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.   See Young

v. United States Dep’t of Transp., No. CA-98-2977-L (D. Md. Sept.

10, 1998).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The order from which Young appeals was filed on September 9,
1998, and entered on the district court’s docket September 10,
1998, in accordance with Fed. R. Civ. P. 58 and 79(a). See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2